internal_revenue_service number release date index number ------------------------------ ------------------------------- ------------------------- ------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-130372-18 date date legend taxpayer company company firm state a state b city date date date date date date date a --------------------------------------------------- ----------------------- -------------------------------------------- -------------------------------- ----------------------- ------------- -------------- ---------- --------------------------- ------------------ ---------------------- ---------------------- -------------------- ----------------------- ------------------------ ---- dear -------------- this ruling responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code code to be treated as a real_estate_investment_trust reit for the taxable_year ended date plr-130372-18 facts taxpayer is a state a corporation that was formed on date for the purpose of investing in real_estate located in city from date through date taxpayer was a qualified_reit_subsidiary within the meaning of sec_856 of company a publicly traded state a reit on date all of the shares of taxpayer were assigned to company a state b limited_liability_company that was disregarded as an entity separate from company for federal_income_tax purposes on date an unrelated investor acquired an a membership interest in company which resulted in company becoming a partnership for federal_income_tax purposes and taxpayer ceasing to be a qualified_reit_subsidiary of company taxpayer intended to qualify for taxation as a reit under sec_856 through for its initial short taxable_year beginning date and ending date the first reit taxable_year company 1’s public filings with the u s securities_and_exchange_commission disclose its intent and expectation that taxpayer qualifies for taxation as a reit under sec_856 through taxpayer has no employees and engages firm to provide day-to-day management services taxpayer relies on firm for all tax compliance matters including the preparation and timely filing of its federal_income_tax returns firm is an experienced manager of private and public reits and provides tax compliance services to its clients including the preparation and filing of federal state and local income_tax returns firm intended to file form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns which was due on or before date on behalf of taxpayer in order to extend the time for filing taxpayer’s form 1120-reit for the first reit taxable_year due to an administrative error firm did not file taxpayer’s form_7004 firm transitioned from physically filing the forms for clients to which it provides tax compliance services to electronically filing the forms for these clients firm inadvertently omitted taxpayer from the extension filing process because it was taxpayer’s first taxable_year as a reit instead of a qualified_reit_subsidiary on or about date while preparing taxpayer’s form reit for the first reit taxable_year firm discovered that it had not filed taxpayer’s form_7004 later in the week of date firm informed taxpayer of the failure_to_file taxpayer’s form_7004 at all times prior to that discovery taxpayer believed that firm timely filed the form_7004 for the first reit taxable_year and did not learn that a form_7004 had not been timely filed until the preparation of the return was underway after informing taxpayer of the discovery but no later than date firm filed on behalf of taxpayer a form 1120-reit on which taxpayer elected to be treated as a reit for its first reit taxable_year firm advised taxpayer to seek a ruling under sec_301_9100-3 plr-130372-18 requesting that the form 1120-reit that firm filed on or before date be considered a timely election by taxpayer to be treated as a reit effective as of date because form_7004 was not timely filed the deadline for filing taxpayer’s federal_income_tax return on which taxpayer’s reit election was to be made was not extended from date to date taxpayer makes the following additional representations taxpayer filed the request for relief before the failure to make the election was discovered by the service granting the relief will not result in taxpayer having a lower federal tax_liability in the aggregate for all years to which the regulatory election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money taxpayer does not seek to alter a return position for which an accuracy- related penalty has or could have been imposed under sec_6662 at the time it requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose not to file the election taxpayer is not using hindsight in requesting this relief no specific facts have changed since the due_date for making the election that makes this election advantageous to taxpayer the period of limitations on assessment under sec_6501 has not expired for taxpayer for the taxable_year for which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed taxpayer has provided the affidavits required by sec_301_9100-3 law and analysis sec_856 provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such an election for a previous taxable_year and such election has not been terminated or revoked pursuant to sec_1_856-2 of the income_tax regulations the election shall be made by the trust by computing taxable plr-130372-18 income as a reit in its return for the first taxable_year for which it desires the election to apply sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to mean an election whose due_date is prescribed by a regulation or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be plr-130372-18 prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and the representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to be treated as a reit effective as of the first day of the taxable_year that commenced on date and ended on date accordingly due to the reasonable extension of time granted to taxpayer taxpayer’s form 1120-reit filed on or before date for taxpayer’s first reit taxable_year is considered a timely election under sec_856 to be treated as a reit under subchapter_m of the code effective as of date this ruling is limited to the timeliness of the filing of taxpayer’s election under sec_856 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-130372-18 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely spence hanemann senior counsel branch office of associate chief_counsel financial institutions products enclosure a copy of this letter cc
